



Exhibit 10(c)


AMERICAN ELECTRIC POWER SERVICE CORPORATION


CHANGE IN CONTROL AGREEMENT


As Revised Effective January 1, 2017


Whereas, American Electric Power Service Corporation, a New York corporation,
including any of its subsidiary companies, divisions, organizations, or
affiliated entities (collectively referred to as “AEPSC”) considers it essential
to its best interests and the best interests of the shareholders of the American
Electric Power Company, Inc., a New York corporation, (hereinafter referred to
as “Corporation”) to foster the continued employment of key management
personnel; and


Whereas, the uncertainty attendant to a Change In Control of the Corporation may
result in the departure or distraction of management personnel to the detriment
of AEPSC and the shareholders of the Corporation; and


Whereas, the Board of the Corporation has determined that steps should be taken
to reinforce and encourage the continued attention and dedication of members of
AEPSC’s management to their assigned duties in the event of a Change In Control
of the Corporation; and


Whereas, AEPSC therefore previously established the American Electric Power
Service Corporation Change In Control Agreement (the “Agreement”), the most
recent version of which was set forth in a document dated effective January 1,
2015; and


Whereas, the Human Resources Committee of the Board of the Corporation has
directed that an Executive’s mandatory retirement be explicitly excluded from
the Qualifying Terminations covered by the Agreement;


Now, Therefore, AEPSC hereby amends the Agreement in its entirety.




ARTICLE I
DEFINITIONS


As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.


(a) “Anniversary Date” means January 1 of each Calendar Year.


(b) “Annual Compensation” means the sum of the Executive’s Annual Salary and the
Executive’s Target Annual Incentive.


(c) “Annual Salary” means the Executive’s regular annual base salary immediately
prior to the Executive’s Termination of employment, including







--------------------------------------------------------------------------------






compensation converted to other benefits under a flexible pay arrangement
maintained by AEPSC or deferred pursuant to a written plan or agreement with
AEPSC, but excluding sign-on bonuses, allowances and compensation paid or
payable under any of AEPSC’s long-term or short-term incentive plans or any
similar payments, and any salary lump sum amount paid in lieu of or in addition
to a base wage or salary increase.


(d) “Board” means the Board of Directors of American Electric Power Company,
Inc.


(e) “Calendar Year” means the twelve (12) month period commencing each January 1
and ending each December 31.


(f) “Cause” shall mean


(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with AEPSC (other than any such failure as reasonably and
consistently determined by the Board to have resulted from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Board or an elected officer of AEPSC which
specifically identifies the manner in which the Board or the elected officer
believes that the Executive has not substantially performed the Executive’s
duties, or


(ii) the willful conduct or omission by the Executive, which the Board
determines to be illegal or gross misconduct that is demonstrably injurious to
AEPSC or the Corporation; or a breach of the Executive’s fiduciary duty to AEPSC
or the Corporation, as determined by the Board.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of AEPSC or the
Corporation. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the advice of counsel for AEPSC
or the Corporation, shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of AEPSC or the
Corporation


(g) “Change In Control” of the Corporation shall be deemed to have occurred if
and as of such date that (i) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (“Exchange
Act”)), other than AEPSC, any company owned, directly or indirectly, by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation or a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than one third of the then outstanding voting stock of
the Corporation; or (ii) the consummation of a merger or consolidation of


2

--------------------------------------------------------------------------------





the Corporation with any other entity, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least two-thirds of the total voting power represented by the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or (iii) the consummation of the complete
liquidation of the Corporation or the sale or disposition by the Corporation (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets.


(h) “CIC Multiple” means a factor of (i) two and ninety-nine one-hundredths
(2.99) with respect to the Chief Executive Officer of American Electric Power
Service Corporation and such other Executives who are nominated for such factor
by the Chief Executive Officer of American Electric Power Service Corporation
and approved by the Human Resources Committee of the Board of the Corporation;
or (ii) two (2.00) with respect to all other Executives.


(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(j) “Commencement Date” means January 1, 2012, which shall be the beginning date
of the term of this Agreement.


(k) “Disability” means the Executive’s total and permanent disability as defined
in AEPSC’s long-term disability plan covering the Executive immediately prior to
the Change In Control.


(l) “Executive” means an employee of AEPSC or the Corporation who is designated
by AEPSC and approved by the Human Resources Committee of the Board of the
Corporation as an employee entitled to benefits, if any, under the terms of this
Agreement.


(m) “Good Reason” means


(1) an adverse change in the Executive’s status, duties or responsibilities as
an executive of AEPSC as in effect immediately prior to the Change In Control;


(2) failure of AEPSC to pay or provide the Executive in a timely fashion the
salary or benefits to which the Executive is entitled under any employment
agreement between AEPSC and the Executive in effect on the date of the Change In
Control, or under any benefit plans or policies in which the Executive was
participating at the time of the Change In Control;


(3) the reduction of the Executive’s base salary as in effect on the date of the
Change In Control;




3

--------------------------------------------------------------------------------





(4) the taking of any action by AEPSC (including the elimination of a plan
without providing substitutes therefor, the reduction of the Executive’s awards
thereunder or failure to continue the Executive’s participation therein) that
would substantially diminish the aggregate projected value of the Executive’s
awards or benefits under AEPSC’s benefit plans or policies in which the
Executive was participating at the time of the Change In Control; provided,
however, that the diminishment of such awards or benefits that apply to other
groups of employees of AEPSC in addition to Executives covered by this or a
similar agreement shall be disregarded;


(5) a failure by AEPSC or the Corporation to obtain from any successor the
assent to this Agreement contemplated by Article IV hereof; or


(6) the relocation, without the Executive’s prior approval, of the office at
which the Executive is to perform services on behalf of AEPSC to a location more
than fifty (50) miles from its location immediately prior to the Change In
Control.


Any circumstance described in this Article I(m) shall constitute Good Reason
even if such circumstance would not constitute a breach by AEPSC of the terms of
an employment agreement between AEPSC and the Executive in effect on the date of
the Change In Control. However, such circumstance shall not constitute Good
Reason unless (i) within ninety (90) days of the initial existence of such
circumstance, the Executive shall have given AEPSC written notice of such
circumstance, and (ii) AEPSC shall have failed to remedy such circumstance
within thirty (30) days after its receipt of such notice. Such written notice to
be provided by the Executive to AEPSC shall specify (A) the effective date for
the Executive’s proposed Termination of employment (provided that such effective
date may not precede the expiration of the period for AEPSC’s opportunity to
remedy), (B) reasonable detail of the facts and circumstances claimed to provide
the basis for Termination, and (C) the Executive’s belief that such facts and
circumstance would constitute Good Reason for purposes of this Agreement. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason hereunder.


(n)    “Mandatory Retirement” means the Termination of the Executive’s
employment, if all of the following conditions are satisfied: (i) the Executive
is subject to mandatory retirement at age 65, and (ii) the Executive’s
employment Terminates on the date the Executive attains age 65 or such later
date specified by resolution of the Board (or such person or committee to whom
the Board delegates the authority to make such determinations) adopted prior to
the date the Executive attains age 65.






4

--------------------------------------------------------------------------------





(o) “Qualifying Termination” shall mean following a Change In Control and during
the term of this Agreement the Executive’s employment is Terminated for any
reason excluding (i) the Executive’s death, (ii) the Executive’s Disability,
(iii) the exhaustion of the Executive’s benefits under the terms of an
applicable AEPSC sick pay plan or long-term disability plan (other than by
reason of the amendment or termination of such a plan), (iv) the Executive’s
Retirement or Mandatory Retirement, (v) by AEPSC for Cause or (vi) by the
Executive without Good Reason. In addition, a Qualifying Termination shall be
deemed to have occurred if, prior to a Change In Control, the Executive’s
employment was Terminated during the term of this Agreement (A) by AEPSC without
Cause, or (B) by the Executive based on events or circumstances that would
constitute Good Reason if a Change in Control had occurred, in either case, (x)
at the request of a person who has entered into an agreement with AEPSC or the
Corporation, the consummation of which would constitute a Change In Control or
(y) otherwise in connection with, as a result of or in anticipation of a Change
In Control. For purposes of this Article I(o), (1) the mere act of approving a
Change In Control agreement shall not in and of itself be deemed to constitute
an event or circumstance in anticipation of a Change In Control, and (2) if an
Executive’s level of services decreases to 50% or less of the average level of
service performed during the previous 36-month period but does not completely
end, such decrease shall not, of itself, be considered a Qualifying Termination,
but may, under appropriate circumstance be taken into account in determining
whether the Executive has Good Reason for Terminating employment, provided that
if the Executive fails to establish that such decrease constitutes Good Reason
for purposes of this Agreement, any subsequent termination of the Executive’s
employment shall not be considered a Qualifying Termination.


(p) “Retirement” shall mean an Executive’s voluntary Termination of employment
after attainment of age 55 with five or more years of service with AEPSC without
Good Reason.


(q) “Target Annual Incentive” shall mean the award that the Executive would have
received under the annual incentive compensation plan applicable to such
Executive for the year in which the Executive’s Termination occurs, if one
hundred percent (100%) of the annual target award has been earned. Executives
not participating in an annual incentive compensation plan that has predefined
target levels will be treated as though they were participants in an annual
incentive plan with such targets and will be assigned the same annual target
percent as their participating peers in a comparable salary grade.


(r) “Taxable Year” shall mean the taxable year of the Executive for federal
income tax purposes, unless the context clearly indicates that the taxable year
of a different taxpayer was intended.


(s) “Termination” means those circumstances considered to be a separation from
service, determined in a manner consistent with the written policies adopted by
the HR


5

--------------------------------------------------------------------------------





Committee of the Corporation from time to time to the extent such policies are
consistent with the requirements imposed under Code Section 409A(a)(2)(A)(i).


(t) “Triggering Event” shall mean the event that triggered the Qualifying
Termination (i.e., the Termination of the Executive’s employment or, if the
Qualifying Termination is specified in Article I(o)(A) or (B), the Change in
Control).




ARTICLE II
TERM OF AGREEMENT


2.1    The initial term of this Agreement shall be for the period beginning on
the Commencement Date and ending on the December 31 immediately following the
Commencement Date. The term of this Agreement shall automatically be extended
for an additional Calendar Year on the first Anniversary Date immediately
following the initial term of this Agreement without further action by AEPSC,
and shall be automatically extended for an additional Calendar Year on each
succeeding Anniversary Date, unless AEPSC shall have served notice upon the
Executive at least thirty (30) days prior to such Anniversary Date of AEPSC’s
intention that this Agreement shall not be extended, provided, however, that if
a Change In Control of the Corporation shall occur during the term of this
Agreement, this Agreement shall terminate two years after the date the Change In
Control is completed.


2.2    If an employee is designated as an Executive after the Commencement Date
or after an Anniversary Date, the initial term of this Agreement shall be for
the period beginning on the date the employee is designated as an Executive and
ending on the December 31 immediately following.


2.3    Notwithstanding Section 2.1, the term of this Agreement shall end upon
any Termination of the Executive’s employment that is other than a Qualifying
Termination in connection with a Change In Control of the Corporation. For
example, this Agreement shall terminate if the Executive’s position is
eliminated and the Executive’s employment is Terminated, other than in
connection with a Change In Control of the Corporation, (i) due to a downsizing,
consolidation or restructuring of AEPSC or of any other subsidiary of the
Corporation or (ii) due to the sale, disposition or divestiture of all or a
portion of AEPSC or of any other subsidiary of the Corporation.




ARTICLE III
COMPENSATION UPON A QUALIFYING TERMINATION IN CONNECTION
WITH A CHANGE IN CONTROL


3.1    Except as otherwise provided in Section 3.3, upon a Qualifying
Termination, the Executive shall be under no further obligation to perform
services for AEPSC and shall be entitled to receive the following payments and
benefits:




6

--------------------------------------------------------------------------------





(a)
As soon as practicable following the Executive’s date of Termination, AEPSC
shall make a lump sum cash payment to the Executive in an amount equal to the
sum of (1) the Executive’s Annual Salary through the date of Termination to the
extent not theretofore paid, (2) the product of (x) the current plan year’s
Target Annual Incentive and (y) a fraction, the numerator of which is the number
of days in such calendar year through the date of Termination, and the
denominator of which is 365, except that annual incentive plans which do not
have predetermined annual target awards for participants shall have their
pro-rated incentive compensation award for the current plan year paid as soon as
practicable, and (3) any accrued vacation pay that otherwise would be available
upon the Executive’s Termination of employment with AEPSC, in each case to the
extent not theretofore paid and in full satisfaction of the rights of the
Executive thereto; provided, however, in the case of a Qualifying Termination in
the circumstances specified in Article I(o)(B), payment of the amount described
in subsection (2) of this Section 3.1(a) shall not be made until immediately
after the Change in Control event or circumstance; and



(b)
If the Executive timely satisfies the conditions set forth in Section 3.3, AEPSC
shall make a lump sum cash payment to the Executive in an amount equal to the
CIC Multiple times the Executive’s Annual Compensation. If the Qualifying
Termination is specified in Article I(o) (A) or (B), no such lump sum payment
shall be made unless and until the Change in Control related to the Qualifying
Termination shall have occurred. If any of the periods specified for timely
satisfaction of the conditions set forth in Section 3.3 shall end in a Taxable
Year that is different from the Taxable Year of the Triggering Event, the lump
sum payment specified in this paragraph (b) shall not be made until the Taxable
Year in which such period ends, provided that such payment shall be made no
later than the 15th day of the third month of that later Taxable Year.



3.2    The Executive shall be entitled to such outplacement services and other
non-cash severance or separation benefits as may then be available under the
terms of a plan or agreement to groups of employees of AEPSC in addition to
Executives who are covered under the terms of this or a similar agreement. See
also section 3.3(b). To the extent any benefits described in this Article III,
Section 3.2 cannot be provided pursuant to the appropriate plan or program
maintained by AEPSC, AEPSC shall provide such benefits outside such plan or
program at no additional cost to the Executive.


3.3    Notwithstanding the foregoing,


(a)
The severance payments and benefits provided under Sections 3.1(a)(2), 3.1(b),
and 3.2 hereof shall be conditioned upon the Executive executing a release
within the period specified therein, but in no event later than sixty (60) days
after the Triggering Event, in the form established by the



7

--------------------------------------------------------------------------------





Corporation or by AEPSC, releasing the Corporation, AEPSC and their
shareholders, partners, officers, directors, employees and agents from any and
all claims and from any and all causes of action of kind or character, including
but not limited to all claims or causes of action arising out of Executive’s
employment with the Corporation or AEPSC or the termination of such employment.


(b)
The severance payments and benefits provided under Sections 3.1(a)(2), 3.1(b),
and 3.2 hereof shall be subject to, and conditioned upon, the timely waiver of
any other cash severance payment or other benefits provided by AEPSC pursuant to
any other severance agreement between AEPSC and the Executive. Such waiver shall
not be considered timely unless received by AEPSC within sixty (60) days after
the Triggering Event. No amount shall be payable under this Agreement to, or on
behalf of the Executive, if the Executive elects benefits under any other cash
severance plan or program, or any other special pay arrangement with respect to
the termination of the Executive’s employment.



(c)
(1)    The Executive agrees that at all times following Termination, the
Executive will not, without the prior written consent of AEPSC or the
Corporation, disclose to any person, firm or corporation any “confidential
information,” of AEPSC or the Corporation which is now known to the Executive or
which hereafter may become known to the Executive as a result of the Executive’s
employment or association with AEPSC or the Corporation, unless such disclosure
is required under the terms of a valid and effective subpoena or order issued by
a court or governmental body; provided, however, that the foregoing shall not
prohibit or impede the Executive from reporting an act or event, that the
Executive in good faith believes is a violation of law, to a relevant
law-enforcement agency (such as a federal, state or local law enforcement agency
or official), or to a federal, state or local government agency, such as the
Securities and Exchange Commission, the Internal Revenue Service, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, or the Department of Labor, or from cooperating in an
investigation conducted by or communicating with such a government agency, or
otherwise making disclosures to such an agency, in each case, that are protected
under federal, state or local whistleblower laws (Permissible Disclosures”). It
is recognized that damages in the event of breach of this Section 3.3(c) by the
Executive would be difficult, if not impossible, to ascertain, and it is
therefore agreed that AEPSC and the Corporation, in addition to and without
limiting any other remedy or right that AEPSC or the Corporation may have, shall
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and the Executive hereby
waives any and all defenses the Executive may have on the ground of lack of
jurisdiction or competence of the court to grant such



8

--------------------------------------------------------------------------------





an injunction or other equitable relief. The existence of this right shall not
preclude AEPSC or the Corporation from pursuing any other rights or remedies at
law or in equity which AEPSC or the Corporation may have.
    
(2)    Pursuant to the federal Defend Trade Secrets Act of 2016 (“DTSA”): (a) no
individual will be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and made solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (b) an individual who is pursuing a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose trade secret information to the attorney of the individual and
use the trade secret information in the court proceeding, if the individual (i)
files any document that contains or reflects the trade secret under seal; and
(ii) does not disclose any trade secret except as permitted by court order.
 
(3)    The Executive does not need the prior authorization of (or to give notice
to) AEPSC or the Corporation regarding any such Permissible Disclosures or
disclosures protected by the DTSA. Notwithstanding the foregoing, no provision
in this Agreement shall be construed or interpreted as authorization from AEPSC
or the Corporation for the Executive to disclose any information covered by the
attorney-client or attorney work product privileges of AEPSC or the Corporation
or a waiver or any such privilege.


(4)    “Confidential information” shall mean any confidential, propriety and or
trade secret information, including, but not limited to, concepts, ideas,
information and materials relating to AEPSC or the Corporation, client records,
client lists, economic and financial analysis, financial data, customer
contracts, marketing plans, notes, memoranda, lists, books, correspondence,
manuals, reports or research, whether developed by AEPSC or the Corporation or
developed by the Executive acting alone or jointly with AEPSC or the Corporation
while the Executive was employed by AEPSC. Confidential information does not
include information which becomes publicly disseminated by means other than a
breach of this Section 3.3(c).


3.4    The obligations of AEPSC to pay the benefits described in Sections 3.1,
and 3.2 shall, subject to Section 3.3, be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which AEPSC may have
against the Executive; provided, however, AEPSC shall comply with and enforce
obligations of AEPSC or the Executive under law determined by AEPSC to be
applicable, including any withholding


9

--------------------------------------------------------------------------------





in order to comply with a court order. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by another
employer.


3.5    Executive alone shall be liable for the payment of any and all tax cost,
incremental or otherwise, incurred by the Executive in connection with the
provision of any benefits described in this Agreement. No provision of this
Agreement shall be interpreted to provide for the gross-up or other mitigation
of any amount payable or benefit provided to the Executive under the terms of
this Agreement as a result of such taxes.


3.6    Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” (as determined with respect AEPSC for
purposes of Code Section 409A), the Executive shall not be entitled to any
payments of amounts determined to be nonqualified deferred compensation within
the meaning of Code Section 409A upon separation of service prior to the
earliest of (1) the date that is six months after the date of separation from
service for any reason other than death, (2) the date of the Executive’s death,
or (3) such earlier time that would not cause the Executive to incur any excise
tax under Code Section 409A.




ARTICLE IV
SUCCESSOR TO CORPORATION


4.1    This Agreement shall bind any successor of AEPSC or the Corporation, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise) in the same manner and to the same extent that AEPSC
or the Corporation would be obligated under this Agreement if no succession had
taken place.


4.2    In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Agreement, AEPSC and
the Corporation shall require such successor expressly and unconditionally to
assume and agree to perform AEPSC’s and the Corporation’s obligations under this
Agreement, in the same manner and to the same extent that AEPSC and the
Corporation would be required to perform if no such succession had taken place.
The term “Corporation,” as used in this Agreement, shall mean the Corporation as
hereinbefore defined and any successor or assignee to its business or assets
which by reason hereof becomes bound by this Agreement.


10

--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS


5.1    Any notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when delivered or mailed, by
certified or registered mail, return receipt requested, postage prepaid
addressed to AEPSC at its principal office and to the Executive at the
Executive’s residence or at such other addresses as AEPSC or the Executive shall
designate in writing.


5.2    Except to the extent otherwise provided in Article II (Term of
Agreement), no provision of this Agreement may be modified, waived or discharged
except in writing specifically referring to such provision and signed by either
AEPSC or the Executive against whom enforcement of such modification, waiver or
discharge is sought. No waiver by either AEPSC or the Executive of the breach of
any condition or provision of this Agreement shall be deemed a waiver of any
other condition or provision at the same or any other time.


5.3    The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Ohio.


5.4    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.


5.5    This Agreement does not constitute a contract of employment or impose on
the Executive, AEPSC or the Corporation any obligation to retain the Executive
as an employee, to change the status of the Executive’s employment, or to change
AEPSC’s policies regarding the termination of employment.


5.6    If the Executive institutes any legal action in seeking to obtain or
enforce or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Agreement, AEPSC will
pay for all actual and reasonable legal fees and expenses incurred (as incurred)
by the Executive, regardless of the outcome of such action; provided, however,
that if such action instituted by the Executive is found by a court of competent
jurisdiction to be frivolous, the Executive shall not be entitled to legal fees
and expenses and shall be liable to AEPSC for amounts already paid for this
purpose.


5.7    If the Executive makes a written request alleging a right to receive
benefits under this Agreement or alleging a right to receive an adjustment in
benefits being paid under the Agreement, AEPSC shall treat it as a claim for
benefit. All claims for benefit under the Agreement shall be sent to the Human
Resources Department of AEPSC and must be received within 30 days after the
Executive’s Termination of employment (or, if the Qualifying Termination is
specified in Article I(o)(A) or (B), within 30 days after the Change in
Control). If AEPSC determines that the Executive who has claimed a right to
receive benefits, or different benefits, under the Agreement is not entitled to
receive all or


11

--------------------------------------------------------------------------------





any part of the benefits claimed, it will inform the Executive in writing of its
determination and the reasons therefor in terms calculated to be understood by
the Executive. The notice will be sent within 90 days of the claim unless AEPSC
determines additional time, not exceeding 90 days, is needed. The notice shall
make specific reference to the pertinent Agreement provisions on which the
denial is based, and describe any additional material or information, if any,
necessary for the Executive to perfect the claim and the reason any such
additional material or information is necessary. Such notice shall, in addition,
inform the Executive what procedure the Executive should follow to take
advantage of the review procedures set forth below in the event the Executive
desires to contest the denial of the claim. The Executive may within 90 days
thereafter submit in writing to AEPSC a notice that the Executive contests the
denial of the claim by AEPSC and desires a further review. AEPSC shall within 60
days thereafter review the claim and authorize the Executive to appear
personally and review pertinent documents and submit issues and comments
relating to the claim to the persons responsible for making the determination on
behalf of AEPSC. AEPSC will render its final decision with specific reasons
therefor in writing and will transmit it to the Executive within 60 days of the
written request for review, unless AEPSC determines additional time, not
exceeding 60 days, is needed, and so notifies the Executive. If AEPSC fails to
respond to a claim filed in accordance with the foregoing within 60 days or any
such extended period, AEPSC shall be deemed to have denied the claim.


5.8    AEPSC intends that the design and administration of this Agreement are
intended to comply with the requirements of Code Section 409A to the extent such
section is effective and applicable to amounts that may become available
hereunder. However, no Executive, beneficiary or any other person shall have any
recourse against AEPSC, the Corporation, or any of their affiliates, employees,
agents, successors, assigns or other representatives if this condition is
determined not to be satisfied.


AEPSC has caused this Change In Control Agreement to be signed on behalf of all
participating employers as of the 24th day of October, 2016.


 
American Electric Power Service Corporation
 
 
 
 
 
 
 
By
/s/ Nicholas K. Akins
 
 
Nicholas K. Akins
 
 
President & CEO







12